Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

   Claims 1 - 9 are pending.  
   Claims 1, 8 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein adapting a software defined network (SDN), such that the SDN operates with a set of network appliances in communication via network communication connections and wherein the SDN comprises a control component operable in communication with at least a subset of the set of network appliances in order to control communication via the SDN, wherein the method comprising the following: receiving a representation of a logical arrangement of a SDN including a definition of appliances configured to provide communication for the SDN between network connections, and receiving a measure of a performance metric for the SDN, and receiving a forecast demand for the SDN, and using a heuristic search in order to search a library of possible adaptations for logical arrangements of SDNs to identify a sequence of adaptations to the SDN such that, when implemented, it satisfies a forecast demand and provides an improved measure of a performance metric of the SDN, and wherein the library of 1 - 9.  
  
Claims 2 - 7, 9 are allowed due to allowed base claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                             3-16-2022Primary Examiner, Art Unit 2452